Citation Nr: 1819114	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  15-36 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with unspecified depressive disorder.  

2.  Entitlement to an initial rating in excess of 10 percent for right knee strain.  

3.  Entitlement to an initial compensable rating for status post excision, left thumb globus tumor.  

(The issue of eligibility for the Veterans Retraining Assistance Program (VRAP) will be addressed in a separate decision).  


REPRESENTATION

Veteran represented by:	Halmon L. Banks, III, Attorney



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1983 to January 1989 and from January 1989 to January 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The case was previously before the Board in October 2015 when it was remanded for additional development.  

The Board notes that the October 2015 remand characterized the matter of entitlement to an initial rating in excess of 10 percent for a left knee disability.  Such characterization was in error as the July 2014 rating decision granted service connection for right knee strain, and the claim has been characterized in accordance with the July 2014 rating decision.  

The issue of entitlement to service connection for a left knee disability, claimed as secondary to his service-connected right knee strain, has been raised by the record in a June 2017 VA Form 21-526EZ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

Pursuant to the October 2015 Board remand, the AOJ was instructed to furnish a Statement of the Case (SOC) pertaining to the May 2015 Notice of Disagreement with the ratings assigned for PTSD with unspecified depressive disorder, right knee strain, and status post excision, left thumb globus tumor, in the July 2014 rating decision.  However, to date, no SOC has been furnished, and such should be accomplished on remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a SOC regarding his claims for an initial rating for PTSD with unspecified depressive disorder, right knee strain, and status post excision, left thumb globus tumor, along with appellate rights.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

